

115 HR 5338 IH: Stop Needless Award Payments Act of 2018
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5338IN THE HOUSE OF REPRESENTATIVESMarch 20, 2018Mrs. Handel introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to repeal authority to make bonus payments to States
			 based on performance.
	
 1.Short titleThis Act may be cited as the Stop Needless Award Payments Act of 2018. 2.AmendmentSection 16 of the Food and Nutrition Act of 2008 (7 U.S.C. 2025) is amended by striking subsection (d).
 3.Effective dateThe amendment made by this Act shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.
		